Title: From George Washington to Robert Cary & Co., 26 April 1763
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg 26th April 1763

My Letters of the 18th & 30th of Septr & 15th Novr following fully explains my sentiments relative to the Tobacco’s lately Shipped, and other matters therein mentioned; but I have your favours of the 10th & 24th of August 30th of Octor & 4th of Decr now lying before me, & shall remark upon, and answer such parts of them as require it.
In regard to the Estates Balle then in your hands, I must observe, that it was not in my power to direct the Application of it sooner, because some of those Tobaccos lay in Messrs Hanbury’s, and others in Mr Gildarts hands unaccounted for; the want of which Sales, and some other Ballances due to and from the Estate not coming in so soon as might have been expected kept open the Accts and prevented an exact dividend of the money; and is a Reason why that Ball[ance] has remained so long undisposed of on your Books: indeed there is yet 34 hhds of Tobo which was lost in the Deliverance and Joseph (Ships of Messrs Hanbury’s) of which no Accts are rendered and retards

a final Division, but I have now caused the money so far as it can be ascertained, to be divided, and a Sum of £1440—19s.11d. Sterlg fallg to Master Custis’s part I shall allot it to him out of the money in your Hands, you will please therefore to give his acct credit for the said Sum of £1440—19s.11d. Ster: and carry the residue thereof to my Acct which will Balle the Estates Acct on your Books. My debt is greater than I expected to have found it, owing in some measure to the short prices of my Tobacco but I shall endeavour to discharge it as fast as I can conveniently make remittances.
In your Letter of the 30th of Octr I find you have entirely mistaken the meaning of mine of the 28th of May giving an Acct of the qualities of the Tobacco Shipped in the Unity: if you will be at the trouble of reading that Letter over again, you will perceive that I take notice of 3 sorts of Tobo under such & Such numbers, for Instance, from No. 1 to No. 6 Inclusive I tell you is of one kind, from 9 to 14 of another, & 15 & 16 are of a third; and then observe, that the rest of the Tobacco is of the same sorts of these 3, only made on different Plantation’s; this I did with a view of getting your opinion on the several sorts, that by comparing the produce of each kind here with the Sales with you, determine my choice of them the ground yielding more of some sorts than it does of others; but it is very observable that the narrow leaf Tobo (for the Hhds No. 10, 13 & 19 noticed in yours of Octr the 30th are of that kind) hits not your taste, nor do I much wonder at it for it was a sort planted by mistake, and altogether without my approbation; and I am so unlucky as to have some of it this year again mixed with the others.
I do not like to recriminate on a Subject and shall therefore observe in few words, that Collo. Fairfax’s Tobo which Mr Athaws sold at 12d. was no more than leaf, and of the same kind exactly with No. 15 & 16 of mine by the Unity; I could conceive no reason therefore why his Tobacco shoud so far out sell mine, even that of York River which has always been esteemed for its quality, however I shall dwell no longer on the matter, but rest perswaded that you will exert your best endeavours for my Interest, more especially as you must be sensible, that I have in a manner confined my corrispondance to your House alone, and with this assurance, that I am not fond of change and want nothing but Justice—so long then as I meet with good Accts

and neighbourly fare I shall continue my Consignments, and farther I dare say you cannot expect.
The Ship which carried the Tobacco that was reserved for Hammond was called the Thomas one Captn Agar Master but whether she is arrived or not I cannot tell, for She missed the Convoy. before I leave this place I shall direct my Steward in what manner he is to dispose of his Tobacco, and from myself and Ward I suppose you may expect about 75 Hhds; near 30 of which will be Shipped on my own Acct but of this you will be more particularly informed when I get advise of the arrival of the Ship, what qty of Tobo I may have on Potomack is yet uncertain, but in a little time I shall be able to determine.
By the first oppertunity to Madeira I shall write to Messrs John and James Searles for a Pipe of Wine directing them to draw upon you for the amount, and hope their Bills will be honoured. The Inclosed to Mr Lawrence is for a suit of Cloaths which please to send me by the first Ship to either of the Rivers Potomack, York or James—if to one of the two last named, be so good as to direct the Package to the care of Mr Jos. Valentine at Williamsburg. Mrs Washington also begs to have 4 Yds of Silk sent according to the Inclosed pattern wch was bought in the year 1759 of Palmer & Co. & made into a suit of Cloaths by J. Schersberg, but now having occasion to turn it into a Sack & Coat it cannot be effected witht more of the same—this (if to be had) may be sent with my Cloaths.
We are much rejoiced at the prospect of Peace which ’tis hoped will be of long continuance, & introductory of mutual advantages to the Mercht & Planter, as the Trade to this Colony will flow in a more easy and regular Chanl than it has done for a considerable time past—The Inclosed Excha. on Mr Thos Usher for one hundd pound Sterl. please to receive & place to the Credit of Gentn Yr Most Obedt Hble Servt

Go: Washington

